                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      David B. Avakian
                    2 Nevada Bar No. 009502
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      Tel: 702.893.3383
                    4 Fax: 702.893.3789
                      David.Avakian@lewisbrisbois.com
                    5 Attorneys for Defendant,
                        ROADWAY MOVERS INC. D/B/A
                    6 ROADWAY MOVING

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA

                   10
                        BRANDI BEGELMAN,                              CASE NO. 2:20-cv-00717-GMN-BNW
                   11
                                           Plaintiff,
                   12                                                 STIPULATION AND ORDER FOR
                                  vs.                                 DISMISSAL
                   13
                      ROADWAY MOVERS INC. D/B/A
                   14 ROADWAY MOVING; DOES I through X,
                      inclusive; and ROE CORPORATIONS I
                   15 through X, inclusive,

                   16                      Defendant.

                   17

                   18            IT IS HEREBY STIPULATED AND AGREED between Plaintiff BRANDI

                   19 BEGELMAN (“Plaintiff”), by and through her counsel Shaun M. Rose, Esq. of Shaun

                   20 Rose Law LLC, and Defendant ROADWAY MOVERS INC. D/B/A ROADWAY MOVING

                   21 (“Defendant”), by and through its counsel David B. Avakian, Esq. of Lewis Brisbois

                   22 Bisgaard & Smith LLP, that Plaintiff’s claims against Defendant in the above-entitled

                   23 action shall be dismissed in their entirety with prejudice, each party is to bear its own

                   24 attorney’s fees and costs.

                   25            In support of the Stipulation and Order, the Court is advised that the parties

                   26 entered into a Settlement Agreement which resolves all of Plaintiff’s claims against

                   27 Defendant.

                   28
LEWIS
BRISBOIS
BISGAARD                4831-0973-3863.2
& SMITH LLP
ATTORNEYS AT LAW
                    1 Dated this 19th day of May, 2021.                Dated this 19th day of May, 2021.

                    2 SHAUN ROSE LAW LLC                               LEWIS BRISBOIS BISGAARD & SMITH
                                                                       LLP
                    3

                    4 By: /s/ Shaun Rose                               By: /s/ David B. Avakian
                      Shaun Rose, Esq.                                 David B. Avakian, Esq.
                    5 Nevada Bar No. 005472                            Nevada Bar No. 009502
                      9505 Hillwood Dr., Ste. 100                      6385 S. Rainbow Blvd., Ste. 600
                    6 Las Vegas, NV 89134                              Las Vegas, NV 89118
                    7 Attorneys for Plaintiff                          Attorney for Defendant Roadway Movers Inc.
                                                                       d/b/a Roadway Moving
                    8

                    9
                                                                      ORDER
                   10
                                 Upon stipulation of the parties, by and through their respective counsel of record:
                   11
                                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims
                   12
                        against Defendant Roadway Movers Inc. d/b/a Roadway Moving in the above-entitled
                   13
                        matter are hereby dismissed with prejudice, each party to bear its own costs and
                   14
                        attorney’s fees.
                   15
                                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Court will vacate
                   16
                        all future hearings related to this matter.
                   17

                   18                                                           IT IS SO ORDERED.
                                                                                                        May
                   19                                                           Dated this 19
                                                                                           ____ day of [Month], 2021
                   20

                   21 Respectfully Submitted by:
                                                                                ___________________________
                   22 LEWIS BRISBOIS BISGAARD & SMITH LLP                       Gloria M. Navarro, District Judge
                   23                                                           UNITED STATES DISTRICT COURT
                      By: /s/ David B. Avakian
                   24 David B. Avakian
                      Nevada Bar No. 009502
                   25 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                   26 Tel: 702.893.3383
                      Fax: 702.893.3789
                   27 David.Avakian@lewisbrisbois.com
                        Attorneys for Defendant,
                   28 ROADWAY MOVERS INC. D/B/A ROADWAY MOVING
LEWIS
BRISBOIS
BISGAARD                4831-0973-3863.2                                 2
& SMITH LLP
ATTORNEYS AT LAW
